Exhibit 10.1

Caremark RX, Inc.

Deferred Compensation Plan

Amended and Restated as of December 31, 2008



--------------------------------------------------------------------------------

Exhibit 10.1

CAREMARK RX, INC.

DEFERRED COMPENSATION PLAN

Table of Contents

 

     Page

ARTICLE 1 – Definitions

   1

ARTICLE 2 – Selection, Enrollment, Eligibility

   6

ARTICLE 3 – Deferral Commitments / Crediting / Taxes

   8

ARTICLE 4 – Scheduled Distribution; Unforeseeable Emergency

   12

ARTICLE 5 – Retirement Benefit

   14

ARTICLE 6 – Termination Benefit

   16

ARTICLE 7 – Disability Benefit

   18

ARTICLE 8 – Death Benefit

   19

ARTICLE 9 – Beneficiary Designation

   20

ARTICLE 10 – Leave of Absence

   21

ARTICLE 11 – Termination of Plan, Amendment or Modification

   22

ARTICLE 12 – Administration

   23

ARTICLE 13 – Other Benefits and Agreements

   24

ARTICLE 14 – Claims Procedures

   25

ARTICLE 15 – Trust

   27

ARTICLE 16 – Miscellaneous

   28



--------------------------------------------------------------------------------

Exhibit 10.1

CAREMARK RX, INC.

DEFERRED COMPENSATION PLAN

Effective April 1, 2005

Purpose

The purpose of this Plan is to provide specified benefits to a select group of
management or highly compensated Employees who contribute materially to the
continued growth, development and future business success of Caremark Rx, LLC
(successor to Caremark, Rx, Inc., a Delaware corporation,) and its subsidiaries,
if any, that sponsor this Plan. This Plan shall be unfunded for tax purposes and
for purposes of Title I of ERISA. The Plan is effective as of April 1, 2005.

Effective as of March 22, 2007 Caremark Rx, Inc. was acquired by the CVS
Corporation. Effective as of September 24, 2008, Caremark Rx, LLC transferred
the sponsorship of the Plan to CVS Caremark Corporation.

Effective as of December 31, 2008, the Plan is amended and restated to comply
with the provisions of Section 409A of the Internal Revenue Code and guidance
issued thereunder, to freeze participation hereunder and, to provide, except as
provided below, no further Annual Deferral Amounts may be made by Participants,
nor shall they be accepted by the Plan.

Notwithstanding the above paragraph or anything in the Plan to the contrary:

 

1. All irrevocable election made pursuant to the Plan respecting the deferral of
all or any portion of the Bonus earned by Participants during the Plan Year
ending December 31, 2008 and payable in the first quarter of the Plan Year
beginning January 1, 2009 shall be honored and all Annual Deferral Amounts
respecting the deferral of such Bonus shall be credited to the Deferral Accounts
of Participants who have made such elections.

 

2. All Deferral Accounts shall continue to be maintained under the Plan and
shall be distributed in accordance with the applicable, valid Participant
election as in effect on December 31, 2008.

 

3. Deferral Accounts shall continue to be credited with gains and losses
determined under the applicable Measurement Funds under Section 3.6 of the Plan
and Participants may change their elections respecting Measurement Funds
pursuant to Section 3.6(b) of the Plan. Participants may also change their
Beneficiary designation at any time and from time to time prior to their Benefit
Distribution Date.

 

4. Participants may elect to postpone previously elected Scheduled Distributions
in accordance with Section 4.2 of the Plan and with the requirements of
Section 409A of the Code and regulations or other official guidance issued
thereunder.



--------------------------------------------------------------------------------

ARTICLE 1 – DEFINITIONS

For the purpose of this Plan, unless otherwise clearly apparent from the
context, the following phrases or terms shall have the indicated meanings:

 

1. “Annual Deferral Amount” shall mean that portion of a Participant’s Base
Salary and/or Bonus, that a Participant defers in accordance with Article 3 for
any one Plan Year, without regard to whether such amounts are withheld and
credited during such Plan Year. In the event of a Participant’s Retirement,
Disability, death or Termination of Employment prior to the end of a Plan Year,
such year’s Annual Deferral Amount shall be the actual amount withheld prior to
such event.

 

2. “Annual Installment Method” shall be an annual installment payment over the
number of years selected by the participant in accordance with this Plan,
calculated as follows: (i) for the first annual installment, the Participant’s
Deferral Account shall be valued as of the close of business on or around the
Participant’s Benefit Distribution Date, as determined by the Committee in its
sole discretion, and (ii) for remaining annual installments, the Participant’s
Deferred Account shall be valued on every anniversary of such calculation date,
as applicable. Each annual installment shall be calculated by multiplying this
balance by a fraction, the numerator of which is one and the denominator of
which is the remaining number of annual payment due the Participant.

 

3. “Base Salary” shall mean the annual cash compensation relating to services
performed during any calendar year, including commissions payments, but
excluding distributions from nonqualified deferred compensation plans, bonuses,
overtime, fringe benefits, stock options, relocation expenses, incentive
payments, non-monetary awards, director fees and other fees, and automobile and
other allowances paid to a Participant for employment services rendered (whether
or not such allowances are included in the Employee’s gross income.) Base Salary
shall be calculated before reduction for compensation voluntarily deferred or
contributed by the Participant pursuant to all qualified or nonqualified plans
of any Employer and shall be calculated to include amounts not otherwise
included in the Participant’s gross income under Code Sections 125 or 402(e)(3)
pursuant to plans established by any Employer; provided, that all such amounts
will be included in compensation only to the extent that had there been no such
plan, the amount would have been payable in cash to the Employee.

 

4. “Beneficiary” shall mean one or more persons, trusts, estates or other
entities, designated in accordance with Article 9, that are entitled to receive
benefits under this Plan upon the death of a Participant.

 

5. “Beneficiary Designation Form” shall mean the form established from time to
time by the Committee that a Participant completes, signs, and returns to the
Committee to designate one or more Beneficiaries.



--------------------------------------------------------------------------------

Page 2

 

6. “Benefit Distribution Date” shall mean the date that triggers distribution of
a Participant’s Deferral Account. A Participant’s Benefit Distribution Date
shall be determined upon the occurrence of any one of the following:

 

  a. If the Participant Retires, his or her Benefit Distribution Date shall be
(i) the first business day following the last day of the six-month period
immediately following the date on which the Participant Retires if the
Participant is a Specified Employee, and (ii) for all other Participants, the
last business day of the Plan Year in which the Participant Retires; provided,
in the event the Participant changes his or her Retirement Benefit election in
accordance with Section 5.2(a), his or her Benefit Distribution Date shall be no
sooner than the five (5) year anniversary of the otherwise applicable Benefit
Distribution Date;

 

  b. If the Participant experiences a Termination of Employment, his or her
Benefit Distribution Date shall be (i) the first business day following the last
day of the six-month period immediately following the date on which the
Participant experiences a Termination of Employment if the Participant is a
Specified Employee, and (ii) for all other Participants, the last business day
of the Plan Year in which the Participant experiences a Termination of
Employment; provided, in the event the Participant changes his or her
Termination Benefit election in accordance with Section 6.2(a), his or her
Benefit Distribution Date shall be no sooner than the five (5) year anniversary
of the otherwise applicable Benefit Distribution Date;

 

  c. The first business date following the date on which the Committee is
provided with proof that is satisfactory to the Committee of the Participant’s
death, if the Participant dies prior to the complete distribution of his or her
Deferral Account; or

 

  d. The date on which the Participant becomes Disabled.

 

7. “Board” shall mean the board of directors of the Company.

 

8. “Bonus” shall mean any compensation earned by a Participant for services
rendered with respect to any Plan Year under any Employer’s annual bonus and
cash incentive plans.

 

9. “Change in Control” shall mean prior to January 1, 2009, any change in the
ownership or effective control of Caremark Rx, Inc that qualified as a “change
in control” under the provisions of Section 409A(a)(2)(A)(v) of the Code, as
amended. On and after January 1, 2009 Change in Control shall have the meaning
set forth in Section 3 of the Universal 409A Definition Document.

 

10. “Claimant” shall have the meaning set forth in Section 14.1.

 

11. “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

12. “Committee” shall mean the committee described in ARTICLE 12.

 

13. “Company” shall mean CVS Caremark Corporation, a Delaware corporation, and
any corporate successor thereto. (Prior to September 24, 2008, “Company” shall
mean Caremark Rx, LLC (successor to Caremark Rx, Inc.)



--------------------------------------------------------------------------------

Page 3

 

14. “Death Benefit” shall mean the benefit set forth in Article 8

 

15. “Deferral Account” shall mean (i) the sum of all of a Participant’s Annual
Deferral Amounts, plus (ii) amounts credited or debited to the Participant’s
Deferral Account in accordance with this Plan, less (iii) all distributions made
to the Participant or his or her Beneficiary pursuant to this Plan that relate
to his or her Deferral Account. The Deferral Account shall be a bookkeeping
entry only and shall be utilized solely as a device for the measurement and
determination of the amounts to be paid to a Participant, or his or her
designated Beneficiary, pursuant to this Plan. Within each Participant’s
Deferral Account, separate subaccounts shall be maintained to the extent
necessary for the administration of the Plan. Generally, subaccounts will be set
up for each year, for each Annual Deferral Amount the Participant elects.

 

16. “Disability” or “Disabled” shall mean that a Participant is (i) unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident or health plan
covering employees or the Participant’s Employer. Any determination of
Disability shall at all times comply with the requirements of Treas. Regs.
Section 1.409A -3(i)(4) and subsequent guidance.

 

17. “Disability Benefit” shall mean the benefit set forth in Article 7.

 

18. “Effective Date” means April 1, 2005. The Effective Date of this amendment
and restatement means January 1, 2009.

 

19. “Election Form” shall mean the form established from time to time by the
Committee that a Participant completes, signs and returns to the Committee to
make an election under the Plan.

 

20. “Employee” shall mean a person who is a common law employee of any Employer.

 

21. “Employer(s)” shall mean the Caremark Rx, LLC (successor to Caremark Rx,
Inc.) and/or any of its subsidiaries (now in existence or hereafter formed or
acquired) that have been selected by the Board to participate in the Plan and
have adopted the Plan as a sponsor.

 

22. “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
it may be amended from time to time.

 

23. “Participant” shall mean any Employee (i) who is selected to participate in
the Plan, (ii) who submits an executed Plan Agreement, Election Form and
Beneficiary Designation Form, which is accepted by the Committee, and
(iii) whose Plan Agreement has not terminated.



--------------------------------------------------------------------------------

Page 4

 

24. “Plan” shall mean the Caremark Rx, Inc. Deferred Compensation Plan, which
shall be evidenced by this instrument and by each Plan Agreement, as they may be
amended from time to time.

 

25. “Plan Agreement” shall mean a written agreement, as may be amended from time
to time, which is entered into by and between an Employer and a Participant.
Each Plan Agreement executed by a Participant and the Participant’s Employer
shall provide for the entire benefit to which such Participant is entitled under
the Plan; should there be more than one Plan Agreement, the Plan Agreement
bearing the latest date of acceptance by the Employer shall supersede all
previous Plan Agreements in their entirety and shall govern such entitlement.
The terms of any Plan Agreement may be different for any Participant, and any
Plan Agreement may provide additional benefits not set forth in the Plan or
limit the benefits otherwise provided under the Plan; provided, that any such
additional benefits or benefit limitations must be agreed to by both the
Employer and the Participant. Notwithstanding the preceding sentence, or any
other provision of the Plan, the Employer shall make such changes and
modifications to any Plan Agreement to the extent necessary to cause such
agreement to comply with the requirements of Code Section 409A, federal
regulations issued thereunder and any other guidance issued by an appropriate
federal agency.

 

26. “Plan Year” shall mean a period beginning on January 1 of each calendar year
and continuing through December 31 of such calendar year; provided, that the
first Plan Year shall consist only of the period beginning on April 1, 2005 and
ending on December 31, 2005.

 

27. “Retirement”, “Retire(s)” or “Retired” shall mean, with respect to an
Employee, Termination of Employment for any reason other than a leave of
absence, death or Disability on or after the earlier of the attainment age
sixty-five (65).

 

28. “Retirement Benefit” shall mean the benefit set forth in Article 4.

 

29. “Scheduled Distribution” shall mean the distribution set forth in
Section 3.1.

 

30. “Specified Employee” shall mean “Specified Employee” as such term is defined
in the 409A Universal Definition Document.

 

31. “Terminate the Plan”, “Termination of the Plan” shall mean a determination
by an Employer’s or the Company’s board of directors that (i) all of its
Participants no longer shall be eligible to participate in the Plan, (ii) all
deferral elections for such Participants shall terminate, and (iii) such
Participants no longer shall be eligible to receive company contributions under
this Plan.

 

32. “Termination Benefit” shall mean the benefit set forth in Article 5.

 

33. “Termination of Employment” shall mean “termination of employment” as
defined in the Universal 409A Definition Document.



--------------------------------------------------------------------------------

Page 5

 

34. “Trust” shall mean one or more trusts established by the Company in
accordance with Article 15.

 

35. “Unforeseeable Emergency” shall mean “Unforeseeable Emergency” as such term
is defined in the Universal 409A Definition Document. a.



--------------------------------------------------------------------------------

Page 6

 

ARTICLE 2 – SELECTION, ENROLLMENT, ELIGIBILITY

 

2.1 Selection by Committee.

Participation in the Plan shall be limited to a select group of management or
highly compensated Employees selected as eligible to participate in the Plan, as
determined by the Committee in its sole discretion.

 

2.2 Enrollment and Eligibility Requirements; Commencement of Participation.

 

  a. As a condition to participation, each select Employee who is eligible to
participate in the Plan effective as of the first day of a Plan Year shall
complete, execute and return to the Committee a Plan Agreement, an Election Form
and a Beneficiary Designation Form, prior to the first day of such Plan Year, or
such other deadline as may be established by the Committee in its sole
discretion as permitted by applicable law. In addition, the Committee shall
establish from time to time such other enrollment requirements as it determines,
in its sole discretion, are necessary.

 

  b. A selected Employee who first becomes eligible to participate in this Plan
after the first day of a Plan Year must complete these requirements within
thirty (30) days after he or she first becomes eligible to participate in the
Plan, or within such other deadline as may be established by the Committee, in
its sole discretion, as permitted by applicable law, in order to participate for
that Plan Year. In such event, such person’s participation in this Plan shall
not commence earlier than the date determined by the Committee pursuant to this
Section 2.2(b) and such person shall not be permitted to defer under this Plan
any portion of his or her Base Salary and/or Bonus that are paid with respect to
services performed prior to his or her participation commencement date.

 

  c. Each selected Employee who is eligible to participate in the Plan shall
commence participation in the Plan on the date that the Committee determines, in
its sole discretion, that the Employee has met all enrollment requirements set
forth in this Plan and required by the Committee, including returning all
required documents to the Committee within the specified time period.
Notwithstanding the foregoing, the Committee shall process such Participant’s
deferral election as soon as administratively practicable after such deferral
election is submitted to and accepted by the Committee.

 

  d. If an Employee fails to meet all requirements contained in this Section 2.2
within the period required, that Employee shall not be eligible to participate
in the Plan during such Plan Year.

 

  e. Notwithstanding any Plan provision to the contrary, participation in this
Plan is frozen as of December 31, 2008 such that an Employee is not eligible to
make deferral elections hereunder with respect to Base Salary earned on and
after January 1, 2009. and with respect to any Bonus earned in respect to any
performance period beginning on or after January 1, 2009



--------------------------------------------------------------------------------

Page 7

 

2.3 Termination of a Participant’s Eligibility.

If the Committee determines that a Participant no longer qualifies as a member
of a select group of management or highly compensated employees, as membership
in such group is determined in accordance with Sections 201(2), 301(a)(3) and
401(a)(1) of ERISA, the Committee shall have the right, in its sole discretion,
to (i) prevent the Participant from making future deferral elections, and/or
(ii) take further action that the Committee deems appropriate. Notwithstanding
the foregoing, in the event of a Termination of the Plan in accordance with
Section 1.30, the termination of the affected Participant’s eligibility for
participation in the Plan shall not be governed by this Section 2.3, but rather
shall be governed by Section 1.30 and Section 11.1. In the event that a
Participant no longer is eligible to defer compensation under this Plan, the
Participant’s Deferral Account shall continue to be governed by the terms of
this Plan until such time as the Participant’s Deferral Account is paid in
accordance with the terms of this Plan.



--------------------------------------------------------------------------------

Page 8

 

ARTICLE 3 – DEFERRAL COMMITMENTS / CREDITING / TAXES

 

3.1 Deferral Rules.

 

  a. Annual Deferral Amount

For each Plan Year beginning prior to January 1, 2009, a Participant may elect
to defer, as his or her Annual Deferral Amount, Base Salary and/or Bonus,
provided that the minimum percentage of Base Salary or Bonus that can be
deferred in any calendar year shall be five percent (5%). The Committee shall
establish procedures that govern deferral elections under the Plan, including
the ability to make separate deferral elections for Base Salary, or any portion
thereof, and for Bonuses. If the Committee determines, in its sole discretion,
prior to the beginning of a Plan Year that a Participant has made an election
for less than the stated minimum amounts, or if no election is made, the amount
deferred shall be zero. Each Participant may elect to defer a maximum percentage
of his or her Base Salary equal to seventy five percent (75%) and a maximum
percentage of his or her Bonus equal to one hundred percent (100%).
Notwithstanding any provisions of the Plan to the contrary and to the extent
consistent with rules of Code Section 409A and the regulations and guidance
issued thereunder, no deferrals of Base Salary may be made under the Plan until
the Committee takes action to authorize the commencement of such deferrals.

 

  b. Short Plan Year

Notwithstanding the foregoing, and unless the Committee elects to waive this
provision, if a Participant first becomes a Participant after the first day of a
Plan Year, the minimum Annual Deferral Amount shall be an amount equal to the
minimum set forth above, multiplied by a fraction, the numerator of which is the
number of complete months remaining in the Plan Year and the denominator of
which is 12. In addition, if a Participant first becomes a Participant after the
first day of a Plan Year, the maximum Annual Deferral Amount shall be limited to
the amount of compensation not yet earned by the Participant as of the date the
Participant submits a Plan Agreement and Election Form to the Committee for
acceptance.

 

3.2 Election to Defer; Effect of Election Form.

 

  a. First Plan Year:

In connection with a Participant’s commencement of participation in the Plan,
the Participant shall make an irrevocable deferral election for the Plan Year in
which the Participant commences participation in the Plan, along with such other
elections as the Committee deems necessary or desirable under the Plan. For this
election to be valid, the Election Form must be completed and signed by the
Participant, timely delivered to the Committee (in accordance with Section 2.2
above) and accepted by the Committee.

 

  b. Subsequent Plan Year:

For each succeeding Plan Year, an irrevocable deferral election for that Plan
Year, and such other elections as the Committee deems necessary or desirable
under the



--------------------------------------------------------------------------------

Page 9

 

Plan, shall be made by timely delivering a new Election Form for the Committee,
in accordance with its rules and procedures, before the end of the Plan Year
preceding the Plan Year for which the election is made. If no such Election Form
is timely delivered for a Plan Year, the Annual Deferral Amount shall be zero
for that Plan Year.

 

  c. Performance-Based Compensation

Notwithstanding the foregoing, the Committee may, in its sole discretion,
determine that an irrevocable deferral election pertaining to performance-based
compensation may be made by timely delivering a new Election Form to the
Committee, in accordance with its rules and procedures, no later than six
(6) months before the end of the performance service period. “Performance-based
compensation” means compensation the amount of which, or the entitlement to
which, is contingent on the satisfaction of pre-established organizational or
individual performance criteria relating to a performance period of at least 12
consecutive months. Organizational or individual performance criteria are
considered pre-established if established in writing by not later than 90 days
after the commencement of the period of service to which the criteria relates,
provided that the outcome is substantially uncertain at the time the criteria
are established. Compensation may be performance-based compensation where the
amount will be paid regardless of satisfaction of the performance criteria due
to the service provider's death, disability, or a Change in Control. In all
cases, the determination of whether any compensation is performance based
compensation shall be determined in accordance with Code Section 409A and
related guidance.

 

3.3 Withholding and Crediting of Annual Deferral Amounts.

For each Plan Year, the Base Salary portion of the Annual Deferral Amount shall
be withheld from each regularly scheduled Base Salary payroll in equal amounts,
as adjusted from time to time for increases and decreases in Base Salary. The
Bonus portion of the Annual Deferral Amount shall be withheld at the time the
Bonus, or is otherwise would be paid to the Participant, whether or not this
occurs during the Plan Year itself. Annual Deferral Amounts shall be credited to
a Participant’s Deferral Account at the time such amounts otherwise would have
been paid to the Participant.

 

3.4 Crediting of Amounts after Benefit Distribution.

Notwithstanding any provision in this Plan to the contrary and to the extent
consistent with rules of Code Section 409A and the regulations and guidance
issued thereunder, should the complete distribution of a Participant’s Deferral
Account occur prior to the date on which any portion of the Annual Deferral
Amount that a Participant has elected to defer in accordance with Section 3.2
otherwise would be credited to the Participant’s Deferral Account, such amounts
shall not be credited to the Participant’s Deferral Account, such amounts shall
not be credited to the Participant’s Deferral Account, but shall be paid to the
Participant in a manner determined by the Committee, in its sold discretion.

 

3.5 Vesting.

A Participant shall at all times be 100% vested in his or her Deferral Account.



--------------------------------------------------------------------------------

Page 10

 

3.6 Crediting / Debiting of Deferral Accounts.

In accordance with, and subject to, the rules and procedures that are
established from time to time by the Committee, in its sole discretion, amounts
shall be crediting or debited to a Participant’s Deferral Account in accordance
with the following rules:

 

  a. Measurement Funds.

The Participant may elect one or more of the measurement funds selected by the
Committee, in its sole discretion, which are based on certain mutual funds (the
“Measurement Funds”), for the purpose of crediting or debiting additional
amounts to his or her Deferral Account. As necessary, the Committee may, in its
sole discretion, discontinue, substitute or add a Measurement Fund. Each such
action will take effect as of the first day of the first calendar quarter that
begins at least thirty (30) days after the day on which the Committee gives
Participants advance written notice of such change.

 

  b. Election of Measurement Funds.

A Participant, in connection with his or her initial deferral election in
accordance with Section 3.2(a) above, shall elect, on the Election Form, one or
more Measurement Fund(s) (as described in Section 3.6(a) above) to be used to
determine the amounts to be credited or debited to his or her Deferral Account.
If a participant does not elect any of the Measurement Funds as described in the
previous sentence, the Participant’s Deferral Account automatically shall be
allocated into the lowest-risk Measurement Fund, as determined by the Committee,
in its sole discretion. The Participant may (but is not required to) elect, by
submitting an Election Form to the Committee that is accepted by the Committee,
to add or delete one or more Measurement Fund(s) to be used to determine the
amounts to be credited or debited to his or her Deferral Account, or to change
the portion of his or her Deferral Account allocated to each previously or newly
elected Measurement Fund. If an election is made in accordance with the pervious
sentence, it shall apply as of the first business day deemed reasonably
practicable by the Committee, in its sole discretion, and shall continue
thereafter for each subsequent day in which the Participant participates in the
Plan, unless changed in accordance with the previous sentence.

 

  c. Proportionate Allocation

In making any election described in Section 3.6(b) above, the Participant shall
specify on the Election Form, in increments of one percent (1%), the percentage
of his or her Deferral Account or Measurement Fund, as applicable, to be
allocated / reallocated.

 

  d. Crediting or Debiting Method

The performance of each Measurement Fund (either positive or negative) will be
determined on a daily basis based on the manner in which such Participant’s
Deferral Account has been hypothetically allocated among the Measurement Funds
by the Participant.



--------------------------------------------------------------------------------

Page 11

 

  e. No Actual Investment

Notwithstanding any other provision of this Plan that may be interpreted to the
contrary, the Measurement Funds are to be used for measurement purposes only,
and a Participant’s election of any such Measurement Fund, the allocation of his
or her Deferral Account thereto, the calculation of additional amount and the
crediting or debiting of such amounts to a Participant’s Deferral Account shall
not be considered or construed in any manner as an actual investment of his or
her Deferral Account in any such Measurement Fund. In the event that the Company
or the Trustee (as that term is defined in the Trust), in its own discretion,
decides to invest funds in any or all of the investments on which the
Measurement Funds are based, no Participant shall have any rights in or to such
investment themselves. Without limited the foregoing, a Participant’s Deferral
Account shall at all times be a bookkeeping entry only and shall not represent
any investment made on his or her behalf by the Company or the Trust; the
Participant shall at all times remain an unsecured creditor of the Company.

 

3.7 FICA and Other Taxes.

 

  a. Annual Deferral Amounts

For each Plan Year in which an Annual Deferral Amount is being withheld from a
Participant, the Participant’s Employer(s) shall withhold from that portion of
the Participant’s Base Salary and/or Bonus that is not being deferred, in a
manner determined by the Employer(s), the Participant’s share of FICA and other
employment taxes on such Annual Deferral Amount. If necessary, the Committee may
reduce the Annual Deferral Amount in order to comply with this Section 3.7.

 

  b. Distributions

The Participant’s Employer(s), or the trustee of the Trust, shall withhold from
any payments made to a Participant under this Plan all federal, state and local
income, employment and other taxes required to be withheld by the Employer(s),
or the trustee of the Trust, in connection with such payments, in amounts and in
a manner to be determined in the sole discretion of the Employer(s) and the
trustee of the Trust.



--------------------------------------------------------------------------------

Page 12

 

ARTICLE 4 – SCHEDULED DISTRIBUTION; UNFORESEEABLE EMERGENCY

 

4.1 Scheduled Distribution.

In connection with each election to defer an Annual Deferral Amount made prior
to January 1, 2009, a Participant may irrevocably elect to receive a Scheduled
Distribution, in the form of a lump sum payment, from the Plan with respect to
all or a portion of the Annual Deferral Amount. The Scheduled Distribution shall
be a lump sum payment in an amount that is equal to the portion of the Annual
Deferral Amount the Participant elected to have distributed as a Scheduled
Distribution, plus amounts credited or debited in the manner provided in
Section 3.6 above on that amount, calculated as of the close of business on or
around the date on which the Scheduled Distribution becomes payable, as
determined by the Committee in its sole discretion. Subject to the other terms
and conditions of this Plan, each Scheduled Distribution elected shall be paid
out on the first business day of any Plan Year designed by the Participant. The
Plan Year designated by the Participant must be at least three (3) Plan Years
after the end of the Plan Year to which the Participant’s deferral election
described in Section 3.2 relates.

 

4.2 Postponing Scheduled Distributions.

A Participant may elect to postpone a Scheduled Distribution described in
Section 4.1 above, and have such amount paid out on an allowable alternative
distribution date designated by the Participant in accordance with this
Section 4.2. In order to make this election, the Participant must submit a new
Scheduled Distribution Election Form to the Committee in accordance with the
following criteria:

 

  a. Such Scheduled Distribution Election Form must be submitted to and accepted
by the Committee in its sole discretion at least twelve (12) months prior to the
Participant’s previously designated Scheduled Distribution Date;

 

  b. The new Scheduled Distribution Date selected by the Participant must be the
first business day of a Plan Year, and must be at least five years after the
previously designated Scheduled Distribution Date; and

 

  c. The election of the new Scheduled Distribution Date shall have no effect
until at least twelve (12) months after the date on which the election is made.

 

4.3 Other Benefits Take Precedence Over Scheduled Distributions.

Should a Benefit Distribution Date occur that triggers a benefit under Articles
5, 6, 7, or 8, any Annual Deferral Amount that is subject to a Scheduled
Distribution election under Section 4.1 shall not be paid in accordance with
Section 4.1, but shall be paid in accordance with the other applicable Article.
Notwithstanding the foregoing, the Committee shall interpret this Section 4.3 in
a manner that is consistent with Code Section 409A and other applicable tax law,
including but not limited to guidance issued after the effective date of this
Plan.



--------------------------------------------------------------------------------

Page 13

 

4.4 Withdrawal Payout for the Unforeseeable Emergency.

 

  a. If the Participant experiences an Unforeseeable Emergency, the Participant
may petition the Committee to suspend deferrals of Base Salary and/or Bonus
Amounts to the extent deemed necessary by the Committee to satisfy the
Unforeseeable Emergency. If suspension of deferrals is not sufficient to satisfy
the Participant’s Unforeseeable Emergency, or if suspension of deferrals is not
required or permitted under Code Section 409A and other applicable tax law, the
Participant may further petition the Committee to receive a partial or full
payout from the Plan. The Participant may further petition the Committee to
receive a partial or full payout from the Plan. The Participant shall only
receive a payout from the Plan to the extent such payout is deemed necessary by
the Committee to satisfy the Participant’s Unforeseeable Emergency, plus amounts
reasonably necessary to pay taxes reasonably anticipated as a result of the
distribution.

 

  b. The payout shall not exceed the lesser of (i) the Participant’s Deferral
Account, valued as of the close of business on or around the date on which the
amount becomes payable, as determined by the Committee in its sole discretion,
or (ii) the amount necessary to satisfy the Unforeseeable Emergency, plus
amounts reasonably necessary to pay taxes reasonably anticipated as a result of
the distribution. Notwithstanding the foregoing, a Participant may not receive a
payout from the Plan to the extent that the Unforeseeable Emergency is or may be
relieved (A) through reimbursement or compensation by insurance or otherwise,
(B) by liquidation of the Participant’s assets, to the extent the liquidation of
such assets would not itself cause severe financial hardship or (C) by
suspension of deferrals under this Plan, if the Committee, in its sole
discretion, determines that suspension is required or permitted by Code
Section 409A and other applicable tax law.

 

  c. If the Committee, in its sole discretion, approves a Participant’s petition
for suspension, the Participant’s deferrals under this Plan shall be suspended
as of the date of such approval. If the Committee, in its sole discretion,
approves a Participant’s petition for suspension and payout, the Participant’s
deferrals under this Plan shall be cancelled as of the date of such approval and
the Participant shall receive a payout from the Plan within ninety (90) days of
the date of such approval.

 

  d. Notwithstanding the foregoing, the Committee shall interpret all provisions
relating to suspension and/or payout under this Section 4.4 in a manner that is
consistent with Code Section 409A and other applicable tax law, including but
not limited to guidance issued after the effective date of this Plan.



--------------------------------------------------------------------------------

Page 14

 

ARTICLE 5 – RETIREMENT BENEFIT

 

5.1 Retirement Benefit.

A Participant who Retires shall receive, as a Retirement Benefit, his or her
Deferral Account, valued as of the close of business on or around the
Participant’s Benefit Distribution Date, as determined by the Committee in its
sole discretion.

 

5.2 Payment of Retirement Benefit.

 

  a. A Participant, in connection with his or her commencement of participation
in the Plan, shall elect on an Election Form to receive the Retirement Benefit
in a lump sum or pursuant to an Annual Installment Method of up to fifteen
(15) years. The Participant may change this election by submitting an Election
Form to the Committee in accordance with the following criteria:

 

  i. Such Election Form must be submitted to and accepted by the Committee in
its sole discretion at least twelve (12) months prior to the Participant’s
originally scheduled Benefit Distribution Date described in Section 1.6(a); and

 

  ii. The first Retirement Benefit payment is delayed at least five (5) years
from the Participant’s originally scheduled Benefit Distribution Date described
in Section 1.6(a); and

 

  iii. The election to modify the Retirement Benefit shall have no effect until
at least twelve (12) months after the date on which the election is made; and

 

  iv. Notwithstanding the foregoing, the Committee shall interpret all
provisions relating to changing the Retirement Benefit election under this
Section 5.2 in a manner that is consistent with Code Section 409A and other
applicable tax law, including but not limited to guidance issued after the
effective date of this Plan. Accordingly, if a Participant’s subsequent
Retirement Benefit distribution election would result in the shortening of the
length of the Retirement Benefit payment period (e.g., a Participant changes an
existing distribution election from annual installments to a lump sum payment;
from 15 annual installments to 5 annual installments, etc.), and the Committee
determines such election to be inconsistent with Code Section 409A or other
applicable tax law, the election shall not be effective.

The Election Form most recently accepted by the Committee shall govern the
payout of the Retirement Benefit. If a Participant does not make any election
with respect to the form of payment of the Retirement Benefit in connection with
his or her commencement of participation in the Plan, then such Participant
shall be deemed to have elected to receive the Retirement Benefit in a lump sum.



--------------------------------------------------------------------------------

Page 15

 

  b. The lump sum payment shall be made, or installment payments shall commence,
no later than ninety (90) days after the Participant’s Benefit Distribution
Date. Remaining installments, if any, shall be paid no later than ninety
(90) day after each anniversary of the Participant’s Benefit Distribution Date.



--------------------------------------------------------------------------------

Page 16

 

ARTICLE 6 – TERMINATION BENEFIT

 

6.1 Termination Benefit. A Participant who experiences a Termination of
Employment shall receive, as a Termination Benefit, his or her Deferral Account,
valued as of the close of business on or around the Participant’s Benefit
Distribution Date, as determined by the Committee in its sole discretion.

 

6.2 Payment of Termination Benefit.

 

  a. A Participant, in connection with his or her commencement of participation
in the Plan, shall elect on an Election Form to receive the Termination Benefit
in a lump sum or pursuant to an Annual Installment Method of up to five
(5) years. The Participant may change this election by submitting an Election
Form to the Committee in accordance with the following criteria:

 

  i. Such Election Form must be submitted to and accepted by the Committee in
its sole discretion at least twelve (12) months prior to the Participant’s
originally scheduled Benefit Distribution Date described in Section 1.6(b); and

 

  ii. The first Termination Benefit payment is delayed at least five (5) years
from the Participant’s originally scheduled Benefit Distribution Date described
in Section 1.6(b); and

 

  iii. The election to modify the Termination Benefit shall have no effect until
at least twelve (12) months after the date on which the election is made; and

 

  iv. Notwithstanding the foregoing, the Committee shall interpret all
provisions relating to changing the Termination Benefit election under this
Section 6.2 in a manner that is consistent with Code Section 409A and other
applicable tax law, including but not limited to guidance issued after the
effective date of this Plan. Accordingly, if a Participant’s subsequent
Termination Benefit distribution election would result in the shortening of the
length of the Termination Benefit payment period (e.g., a Participant changes an
existing distribution election from annual installments to a lump sum payment;
from 5 annual installments to 3 annual installments, etc.), and the Committee
determines such election to be inconsistent with Code Section 409A and other
applicable tax law, the election shall not be effective.

The Election Form most recently accepted by the Committee shall govern the
payout of the Termination Benefit. If a Participant does not make any election
with respect to the form of payment of the Termination Benefit in connection
with his or her commencement of participation in the Plan, then such Participant
shall be deemed to have elected to receive the Termination Benefit in a lump
sum.



--------------------------------------------------------------------------------

Page 17

 

  b. The lump sum payment shall be made, or installment payments shall commence,
no later than ninety (90) days after the Participant’s Benefit Distribution
Date. Remaining installments, if any, shall be paid no later than ninety
(90) days after each anniversary of the Participant’s Benefit Distribution Date.

 

6.3 Change in Control. Notwithstanding any provisions of the Plan to the
contrary, in the event that the employment of a qualifying Participant, as
determined herein, is involuntarily terminated as of any date within six
(6) months of a Change in Control event that occurs prior to January 1, 2009,
such a Participant shall become entitled to receive, as a Termination Benefit,
his or her Deferral Account valued as of the close of business on or around the
participant’s Benefit Distribution Date, as determined by the Committee in its
sole discretion. Any payment made in accordance with this Section 6.3 shall be
made in the form of a lump sum cash payment within ninety (90) days of the date
of such termination of employment; provided however, that any payment pursuant
to this paragraph payable to a Specified Employee shall not be made prior to the
Benefit Distribution Date applicable to Specified Employees. The only
Participants who qualify for coverage under this Section 6.3 shall be the
president of the Company and the thirty (30) next highest compensated officers
of the Company determined as of the date of the Change in Control. This
Section 6.3 shall have no effect on and after January 1, 2009.



--------------------------------------------------------------------------------

Page 18

 

ARTICLE 7 – DISABILITY BENEFIT

 

7.1 Disability Benefit. Upon a Participant’s Disability, the Participant shall
receive a Disability Benefit, which shall be equal to the Participant’s Deferral
Account, calculated as of the close of business on or around the Participant’s
Benefit Distribution Date, as selected by the Committee in its sole discretion.

 

7.2 Payment of Disability Benefit. The Disability Benefit shall be paid to the
Participant in a lump sum payment no later than ninety (90) days after the
Participant’s Benefit Distribution Date.



--------------------------------------------------------------------------------

Page 19

 

ARTICLE 8 – DEATH BENEFIT

 

8.1 Death Benefit. The Participant’s Beneficiary(ies) shall receive a Death
Benefit upon the Participant’s death which will be equal to the Participant’s
Deferral Account, calculated as of the close of business on or around the
Participant’s Benefit Distribution Date, as selected by the Committee in its
sole discretion.

 

8.2 Payment of Death Benefit. The Death Benefit Shall be paid to the
Participant’s Beneficiary(ies) in a lump sum payment no later than ninety
(90) days after the Participant’s Benefit Distribution Date.



--------------------------------------------------------------------------------

Page 20

 

ARTICLE 9 – BENEFICIARY DESIGNATION

 

9.1 Beneficiary. Each Participant shall have the right, at any time, to
designate his or her Beneficiary(ies) (both primary as well as contingent) to
receive any benefits payable under the Plan to a beneficiary upon the death of a
Participant. All such Beneficiary(ies) designations shall be made in accordance
with rules and procedures established by the Committee in its sole discretion.
The Beneficiary designated under this Plan may be the same as or different from
the Beneficiary designation under any other plan of an Employer in which the
Participant participates.

 

9.2 Beneficiary Designation; Change; Spousal Consent. A Participant shall
designate his or her Beneficiary by completing and signing the Beneficiary
Designation Form, and returning it to the Committee or its designated agent. A
Participant shall have the right to change a Beneficiary by completing, signing
and otherwise complying with the terms of the Beneficiary Designation Form and
the Committee’s rules and procedures, as in effect from time to time. If the
Participant names someone other than his or her spouse as a Beneficiary, the
Committee may, in its sole discretion, determine that spousal consent is
required to be provided in a form designated by the Committee, executed by such
Participant’s spouse and returned to the Committee. Upon the acceptance by the
Committee of a new Beneficiary Designation Form, all Beneficiary designations
previously filed shall be canceled. The Committee shall be entitled to rely on
the last Beneficiary Designation Form filed by the Participant and accepted by
the Committee prior to his or her death.

 

9.3 Acknowledgement. No designation or change in designation of a Beneficiary
shall be effective until received and acknowledged in writing by the Committee
or its designated agent.

 

9.4 No Beneficiary Designation. If a Participant fails to designate a
Beneficiary as provided in Sections 9.1, 9.2 and 9.3 above or, if all designated
Beneficiaries predecease the Participant or die prior to complete distribution
of the Participant’s benefits, then the Participant’s designated Beneficiary
shall be deemed to be his or her surviving spouse. If the Participant has no
surviving spouse, the Benefits remaining under the Plan to be paid to a
Beneficiary shall be payable to the executor or personal representative of the
Participant’s estate.

 

9.5 Doubt as to Beneficiary. If the Committee has any doubt as to the proper
Beneficiary to receive payments pursuant to this Plan, the Committee shall have
the right, exercisable in its discretion, to cause the Participant’s Employer to
withhold such payments until this matter is resolved to the Committee’s
satisfaction.

 

9.6 Discharge of Obligations. The payment of benefits under this Plan to a
Beneficiary shall fully and completely discharge all Employers and the Committee
from all further obligations under this Plan with respect to the Participant,
and that Participant’s Plan Agreement shall termination upon such full payment
of benefits.



--------------------------------------------------------------------------------

Page 21

 

ARTICLE 10 – LEAVE OF ABSENCE

 

10.1 Paid Leave of Absence. If a Participant is authorized by the Participant’s
Employer to take a paid leave of absence from the employment of the Employer,
(i) the Participant shall continue to be considered eligible for the benefits
provided in Articles 4, 5, 6, 7 or 8 in accordance with the provisions of those
Articles during the period of leave prior to his or her Termination of
Employment, and (ii) the Annual Deferral Amount elected prior to January 1, 2009
shall continue to be withheld during such paid leave of absence in accordance
with Section 3.2.

 

10.2 Unpaid Leave of Absence. If a Participant is authorized by the
Participant’s Employer to take an unpaid leave of absence from the employment of
the Employer for any reason, such Participant shall continue to be eligible for
the benefits provided in Articles 4, 5, 6, 7 or 8 in accordance with the
provisions of those Articles during the period of leave prior to his or her
Termination of Employment.



--------------------------------------------------------------------------------

Page 22

 

ARTICLE 11 – TERMINATION OF PLAN, AMENDMENT OR MODIFICATION

 

11.1 Termination of Plan. Prior to January 1, 2009, each Employer reserves the
right to terminate the Plan (as defined in Section 1.30). Following a
Termination of the Plan, Participant Deferral Accounts shall remain in the Plan
until the Participant becomes eligible for the benefits provided in Articles 4,
5, 6, 7 or 8 in accordance with the provisions of those Articles. The
Termination of the Plan shall not adversely affect any Participant or
Beneficiary who has become entitled to the payment of any benefits under the
Plan as of the date of termination.

 

11.2 Amendment.

 

  a. The Board ( and prior to January 1, 2009, any Employer) and the Management
Planning and Compensation Committee of the Board (the “MPD Committee”) may, at
any time, amend or modify the Plan in whole or in part. Notwithstanding the
foregoing, no amendment or modification shall be effective to decrease the value
of a Participant’s vested Deferral Account in existence at the time the
amendment or modification is made.

 

  b. Notwithstanding any provision of the Plan to the contrary, in the event
that the Company determines that any provision of the Plan or a Plan Agreement
may cause amounts deferred under the Plan to become immediately taxable to any
Participant under Code Section 409A, and related guidance, the Board and the MPD
Committee may each (i) adopt such amendments to the Plan and appropriate
policies and procedures, including amendments and policies with retroactive
effect, that it determines necessary or appropriate to preserve the intended tax
treatment of the Plan benefits provided by the Plan and/or (ii) take such other
actions as the Board or the MPD Committee determines necessary or appropriate to
comply with the requirements of Code Section 409A, and related guidance.

 

11.3 Plan Agreement. Despite the provision of Sections 11.1 and 11.2 above, if a
Participant’s Plan Agreement contains benefits or limitations that are not in
this Plan document, the Employer may only amend or terminate such provisions
with the written consent of the Participant.

 

11.4 Effect of Payment. The full payment of the Participant’s Deferral Account
under Articles 4, 5, 6, 7 or 8 of the Plan shall completely discharge all
obligations to a Participant and his or her designated Beneficiaries under this
Plan, and the Participant’s Plan Agreement shall terminate.



--------------------------------------------------------------------------------

Page 23

 

ARTICLE 12 – ADMINISTRATION

 

12.1 Committee Duties. Except as otherwise provided in this Article 12, this
Plan shall be administered by a Committee, which shall consist of the Board, or
subcommittee of the Board, or such other committee as the Board shall appoint.
Members of the Committee may be Participants under this Plan. The Committee also
shall have the discretion and authority to (i) make, amend, interpret and
enforce all appropriate rules and regulations for the administration of this
Plan, and (ii) decide or resolve any and all questions including interpretations
of this Plan, as may arise in connection with the Plan. Any individual serving
on the Committee who is a Participant shall not vote or act on any matter
relating solely to himself or herself. When making a determination or
calculation, the Committee shall be entitled to rely on information furnished by
a Participant or the Company.

 

12.2 Agents. In the administration of this Plan, the Committee may, from time to
time, employ agents and delegate to them such administrative duties as it sees
fit (including acting through a duly appointed representative) and may from time
to time consult with counsel who may be counsel to the Company or any Employer.

 

12.3 Binding Effect of Decisions. The decision or action of the Administrator
with respect to any question arising out of or in connection with the
administration, interpretation and application of the Plan and the rules and
regulations promulgated hereunder shall be final and conclusive and binding upon
all persons having any interest in the Plan.

 

12.4 Indemnity of Committee. The Company and all Employers shall indemnify and
hold harmless the members of the Committee and any Employee to whom the duties
of the Committee may be delegated against any and all claims, losses, damages,
expenses or liabilities arising from any action or failure to act with respect
to this Plan, except in the case of willful misconduct by the Committee, any of
its members or any such Employee.

 

12.5 Employer Information. To enable the Committee to perform its functions, the
Company and each Employer shall supply full and timely information to the
Committee on all matters relating to the compensation of its Participants, the
date and circumstances of the Retirement, Disability, death or Termination of
Employment of its Participants, and such other pertinent information as the
Committee may reasonable require.



--------------------------------------------------------------------------------

Page 24

 

ARTICLE 13 – OTHER BENEFITS AND AGREEMENTS

The benefits provided for a Participant and Participant’s Beneficiary under the
Plan are in addition to any other benefits available to such Participant under
any other plan or program for employees of the Participant’s Employer. The Plan
shall supplement and shall not supersede, modify or amend any other such plan or
program except as may otherwise be expressly provided.



--------------------------------------------------------------------------------

Page 25

 

ARTICLE 14 – CLAIMS PROCEDURES

 

14.1 Presentation of Claim. Any Participant or Beneficiary of a deceased
Participant (such Participant or Beneficiary being referred to below as a
“Claimant”) may deliver to the Committee a written claim for a determination
with respect to the amounts distributable to such Claimant from the Plan. If
such a claim relates to the contents of a notice received by the Claimant, the
claim must be made within ninety (90) days after such notice was received by the
Claimant. All other claims must be made within 180 days of the date on which the
event that caused the claim to arise occurred. The claim must state with
particularity the determination desired by the Claimant.

 

14.2 Notification of Decision. The Committee shall consider a Claimant’s claim
within a reasonable time, but no later than ninety (90) days after receiving the
claim. If the Committee determines that special circumstances require an
extension of time for processing the claim, written notice of the extension
shall be furnished to the Claimant prior to the termination of the initial
ninety (90) day period. In no event shall such extension exceed a period of
ninety (90) days from the end of the initial period. The extension notice shall
indicate the special circumstances requiring an extension of time and the date
by which the Committee expects to render the benefit determination. The
Committee shall notify the Claimant in writing:

 

  a. that the Claimant’s requested determination has been made, and that the
claim has been allowed in full; or

 

  b. that the Committee has reached a conclusion contrary, in whole or in part,
to the Claimant’s requested determination, and such notice must set forth in a
manner calculated to be understood by the Claimant:

 

  i. the specific reason(s) for the denial of the claim, or any part of it;

 

  ii. specific reference(s) to pertinent provisions of the Plan upon which such
denial was based;

 

  iii. a description of any additional material or information necessary for the
Claimant to perfect the claim, and an explanation of why such material or
information is necessary;

 

  iv. an explanation of the claim review procedure set forth in Section 14.3
below; and

 

  v. a statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review.



--------------------------------------------------------------------------------

Page 26

 

14.3 Review of a Denied Claim. On or before sixty (60) days after receiving a
notice from the Committee that a claim has been denied, in whole or in part, a
Claimant (or the Claimant’s duly authorized representative) may file with the
Committee a written request for a review of the denial of the claim. The
Claimant (or the Claimant’s duly authorized representative):

 

  c. may, upon request and free of charge, have reasonable access to, and copies
of, all documents, records and other information relevant to the claim for
benefits;

 

  d. may submit written comments or other documents; and/or

 

  e. may request a hearing, which the Committee, in its sole discretion, may
grant.

 

14.4 Decision on Review. The committee designated by the Company to hear such
appeals (Appeals Committee) shall render its decision on review promptly, and no
later than sixty (60) days after the Appeals Committee receives the Claimant’s
written request for a review of the denial of the claim. If the Appeals
Committee determines that special circumstances require an extension of time for
processing the claim, written notice of the extension shall be furnished to the
Claimant prior to the termination of the initial sixty (60) day period. In no
event shall such extension exceed a period of sixty (60) days from the end of
the initial period. The extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the Appeals
Committee expects to render the benefit determination. In rendering its
decision, the Appeals Committee shall take into account all comments, documents,
records and other information submitted by the Claimant relating to the claim,
without regard to whether such information was submitted or considered in the
initial benefit determination. The decision must be written in a manner
calculated to be understood by the Claimant, and it must contain:

 

  f. a specific reasons for the decision;

 

  g. specific reference(s) to the pertinent Plan provisions upon which the
decision was based;

 

  h. a statement that the Claimant is entitled to receive, upon request and free
of charge, reasonable access to and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
Claimant’s claim for benefits; and

 

  i. a statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a).

 

14.5 Legal Action. A Claimant’s compliance with the foregoing provisions of this
Article 15 is a mandatory prerequisite to a Claimant’s right to commence any
legal action with respect to any claim for benefits under this Plan.



--------------------------------------------------------------------------------

Page 27

 

ARTICLE 15 – TRUST

 

15.1 Establishment of the Trust. In order to provide assets from which to
fulfill the obligations of the Participants and their beneficiaries under the
Plan, the Company may establish a trust by a trust agreement with a third party,
the trustee, to which each Employer may, in its discretion, contribute cash or
other property, including securities issued by the Company, to provide for the
benefit payments under the Plan, (the “Trust”).

 

15.2 Interrelationship of the Plan and the Trust. The provisions of the Plan and
the Plan Agreement shall govern the rights of a Participant to receive
distributions pursuant to the Plan. The provisions of any Trust shall govern the
rights of the Employers, Participants and the creditors of the Employers to the
assets transferred to the Trust. Each Employer shall at all times remain liable
to carry out its obligations under the Plan.

 

15.3 Distributions From the Trust. Each Employer’s obligations under the Plan
may be satisfied with Trust assets distributed pursuant to the terms of any
Trust, and any such distribution shall reduce the Employer’s obligations under
this Plan.

Notwithstanding the preceding subsections of this Section 15 or any other
provisions of the Plan to the contrary, the establishment or existence of, or
contributions to any Trust or Trusts shall not confer any right, title or
interest on any Participant, Beneficiary, Estate or anyone person claiming
through any or all of them to such Trust or Trusts, or any assets or other
property thereof. Such assets and/or property shall be subject to the claims of
creditors of the Company and the establishment or existence of such Trust or
Trusts shall not cause the Plan to be funded for purposes of any provisions of
the Code or of ERISA.



--------------------------------------------------------------------------------

Page 28

 

ARTICLE 16 – MISCELLANEOUS

 

16.1 Status of Plan. The Plan is intended to be a plan that is not qualified
within the meaning of Code Section 401(a) and that “is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of ERISA Sections 201(2), 301(a)(3) and 401(a)(1). The Plan
is intended to comply with the requirements of Code Section 409A and the
provisions hereof shall be interpreted in a manner that satisfies the
requirements of Code Section 409A and the regulations thereunder, and the Plan
shall be operated accordingly. If any provision of the Plan would otherwise
frustrate or conflict with this intent, the provision will be interpreted and
deemed amended so as to avoid this conflict.

 

16.2 Unsecured General Creditor. Participants and their Beneficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interests or
claims in any property or assets of the Company. For purposes of the payment of
benefits under this Plan, any and all of a Company’s assets shall be, and
remain, the general, unpledged unrestricted assets of the Employer. The
Company’s obligation under the Plan shall be merely that of an unfunded and
unsecured promise to pay money in the future.

 

16.3 Company’s Liability. The Company’s liability for the payment of benefits
shall be defined only by the Plan and the Plan Agreement, as entered into
between the Company and a Participant. The Company shall have no obligation to a
Participant under the Plan except as expressly provided in the Plan and his or
her Plan Agreement.

 

16.4 Nonassignability. Neither a Participant nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and non-transferable. No part of the amounts payable shall, prior to actual
payment, be subject to seizure, attachment, garnishment or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by a
Participant or any other person, be transferable by operation of law in the
event of a Participant’s or any other person’s bankruptcy or insolvency or be
transferable to a spouse as a result of a property settlement or otherwise.

 

16.5 Not a Contract of Employment. The terms and conditions of this Plan shall
not be deemed to constitute a contract of employment between any Employer and
the Participant. Such employment is hereby acknowledged to be an “at will”
employment relationship that can be terminated at any time for any reason, or no
reason, with or without cause, and with or without notice, unless expressly
provided in a written employment agreement. Nothing in this Plan shall be deemed
to give a Participant the right to be retained in the service of any Employer,
or to interfere with the right of any Employer to discipline or discharge the
Participant at any time.



--------------------------------------------------------------------------------

Page 29

 

16.6 Terms. Whenever any words are used herein in the masculine, they shall be
construed as though they were in the feminine in all cases where they would so
apply; and whenever any words are used herein in the singular or in the plural,
they shall be construed as though they were used in the plural or the singular,
as the case may be, in all cases where they would so apply.

 

16.7 Captions. The captions of the articles, sections and paragraphs of this
Plan are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.

 

16.8 Governing Law. Subject to ERISA, the provisions of this Plan shall be
construed and interpreted according to the internal laws of Rhode Island without
regard to its conflicts of laws principles.

 

16.9 Compliance. With respect to benefits hereunder subject to Code
Section 409A, the Plan is intended to comply with the requirements of Code
Section 409A and the provisions hereof shall be interpreted in a manner that
satisfies the requirements of Code Section 409A and the regulations thereunder,
and the Plan shall be operated accordingly. If any provision of the Plan would
otherwise frustrate or conflict with this intent, the provision will be
interpreted and deemed amended so as to avoid this conflict.

 

16.10 Notice. Any notice or filing required or permitted to be given to the
Committee under this Plan shall be sufficient if in writing and hand-delivered,
or sent by registered or certified mail.

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last know address of the Participant.

 

16.11 Successors. The provisions of this Plan shall bind and inure to the
benefit of the Participant’s Employer and its successors and assigns and the
Participant and the Participant’s designated Beneficiaries.

 

16.12 Validity. In case any provision of this Plan shall be illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but this Plan shall be construed and enforced as if such illegal
or invalid provision had never been inserted herein.

 

16.13 Incompetent. If the Committee determines in its discretion that a benefit
under this Plan is to be paid to a minor, a person declared incompetent or to a
person incapable or handling the disposition of that person’s property, the
Committee may direct payment of such benefit to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or incapable person. The Committee may require proof of minority, incompetence,
incapacity or guardianship, as it may deem appropriate prior to distribution of
the benefit. Any payment of a benefit shall be a payment for the account



--------------------------------------------------------------------------------

Page 30

 

of the Participant and the Participant’s Beneficiary, as the case may be, and
shall be a complete discharge of any liability under the Plan for such payment
amount.

 

16.14 Court Order. The Committee is authorized to comply with any court order in
any action in which the Plan or the Committee has been named as a party,
including any action involving a determination of the rights or interests in a
Participant’s benefits under the Plan.

 

16.15 Acceleration of or Delay in Payments Notwithstanding any Plan provision to
the contrary, the Committee, in its sole and absolute discretion, may elect to
accelerate the time or form of payment of a benefit owed to the Participant
hereunder, provided such acceleration is permitted under Treas. Reg.
Section 1.409A-3(j)(4) and any subsequent guidance. Notwithstanding any Plan
provision to the contrary, the Committee may also, in its sole and absolute
discretion, delay the time for payment of a benefit owed to the Participant
hereunder, to the extent permitted under Treas. Reg. Section 1.409A-2(b)(7) and
any subsequent guidance.